DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1, including Figs. 1, 47, 64, 65, 66, and 72 in the reply filed on 08/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 14-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,276,726 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1, 9, and 14-16 are anticipated by claims 1-19 of patent; therefore, it is not patentably distinct from claims 1-19 of patent. Please, refer to the Table shown below:
Application Under Examination Claims
patented claims
Claim 1
Anticipated by claims 1, 4, and 14
Note: the patented claim limitation of inorganic oxide semiconductor material is equivalent to the claimed limitation of “a semiconductor material layer including an inorganic oxide semiconductor material”
The patented application claims is silent upon a formation energy of an inorganic oxide semiconductor material that has the same composition as 15the inorganic oxide semiconductor material having an amorphous structure and has a crystalline structure has a positive value.  
However, the above statement is a generally true statement because amorphous inorganic oxide semiconductor material (IWO/IWZO/ITZO) which is disposed between electrode and the photoelectric conversion layer transfers a charge generated in the photoelectric conversion layer to the electrode in a better efficiency than crystalline inorganic oxide semiconductor material (IWO/IWZO/ITZO). As a result, it improves a photoelectric conversion performance.
In addition,  patentability of amorphous inorganic oxide semiconductor material (IWO/IWZO/ITZO) does not depend on its method of production amorphous inorganic oxide semiconductor material (IWO/IWZO/ITZO). 
Claim 9
Anticipated by claims 1, 4, and 14
Note: the patented claim limitation of inorganic oxide semiconductor material is equivalent to the claimed limitation of “a semiconductor material layer including an inorganic oxide semiconductor material.” 
The claimed limitation of “a composition of the inorganic oxide semiconductor 5material having an amorphous structure is formed with N kinds of metallic atoms Mn (n = 2, 3, ..., N) and oxygen atoms” is equivalent to the patented Application claim limitation of inorganic oxide semiconductor material (IWO/IWZO/ITZO).
patented Application is silent upon explicitly disclosing wherein a reaction energy at a time when an inorganic oxide semiconductor material having a crystalline structure is 10generated on a basis of a reaction of N kinds of metallic oxides formed with the metallic atoms Mn and oxygen atoms has a positive value
However, the above statement is a generally true statement because amorphous inorganic oxide semiconductor material (IWO/IWZO/ITZO) which is disposed between electrode and the photoelectric conversion layer transfers a charge generated in the photoelectric conversion layer to the electrode in a better efficiency than crystalline inorganic oxide semiconductor material (IWO/IWZO/ITZO). As a result, it  improves a photoelectric conversion performance.
In addition,  patentability of amorphous inorganic oxide semiconductor material (IWO/IWZO/ITZO) does not depend on its method of production amorphous inorganic oxide semiconductor material (IWO/IWZO/ITZO). 
Claim 14
Anticipated by claims 17, 18, and 19
Claim 15
Anticipated by claims 17, 18, and 19
Claim 16
Anticipated by claims 17, 18, and 19


Claims 1, 9, and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/250,717. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1, 9, and 14-16 are anticipated by claims 1-14 of the copending Application; therefore, it is not patentably distinct from claims 1-14 of the copending Application. Please, refer to the Table shown below:
Application Under Examination Claims
copending Application claims
Claim 1
Anticipated by claims 1, 2, 8, and 10
Note: the copending Application limitation of inorganic oxide semiconductor material is equivalent to the claimed limitation of “a semiconductor material layer including an inorganic oxide semiconductor material”
copending Application is silent upon explicitly disclosing wherein a formation energy of an inorganic oxide semiconductor material that has the same composition as 15the inorganic oxide semiconductor material having an amorphous structure and has a crystalline structure has a positive value.  
However, the above statement is a generally true statement because amorphous inorganic oxide semiconductor material (InaSnbTicZndOe) which is disposed between electrode and the photoelectric conversion layer transfers a charge generated in the photoelectric conversion layer to the electrode in a better efficiency than crystalline inorganic oxide semiconductor material (InaSnbTicZndOe). As a result, it  improves a photoelectric conversion performance.
In addition,  patentability of amorphous inorganic oxide semiconductor material (InaSnbTicZndOe) does not depend on its method of production amorphous inorganic oxide semiconductor material (InaSnbTicZndOe). 
Claim 9
Anticipated by claims 1, 2, 8, and 10
Note: the copending Application limitation of inorganic oxide semiconductor material is equivalent to the claimed limitation of “a semiconductor material layer including an inorganic oxide semiconductor material.” 
The claimed limitation of “a composition of the inorganic oxide semiconductor 5material having an amorphous structure is formed with N kinds of metallic atoms Mn (n = 2, 3, ..., N) and oxygen atoms” is equivalent to the copending Application claim limitation of inorganic oxide semiconductor material (InaSnbTicZndOe).
copending Application is silent upon explicitly disclosing wherein a reaction energy at a time when an inorganic oxide semiconductor material having a crystalline structure is 10generated on a basis of a reaction of N kinds of metallic oxides formed with the metallic atoms Mn and oxygen atoms has a positive value. 
However, the above statement is a generally true statement because amorphous inorganic oxide semiconductor material (InaSnbTicZndOe) which is disposed between electrode and the photoelectric conversion layer transfers a charge generated in the photoelectric conversion layer to the electrode in a better efficiency than crystalline inorganic oxide semiconductor material (InaSnbTicZndOe). As a result, it  improves a photoelectric conversion performance.
In addition,  patentability of amorphous inorganic oxide semiconductor material (InaSnbTicZndOe) does not depend on its method of production amorphous inorganic oxide semiconductor material (InaSnbTicZndOe). 
Claim 14
Anticipated by claims 12, 13, and 14
Claim 15
Anticipated by claims 12, 13, and 14
Claim 16
Anticipated by claims 12, 13, and 14


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 8-9, and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/047,162. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1, 8-9, and 13-16 are anticipated by claims 1-17 of the copending Application; therefore, it is not patentably distinct from claims 1-17 of the copending Application. Please, refer to the Table shown below:
Application Under Examination Claims
copending Application claims
Claim 1
Anticipated by claims 1, 2, and 12
Note: the copending Application limitation of inorganic oxide semiconductor material is equivalent to the claimed limitation of “a semiconductor material layer including an inorganic oxide semiconductor material”
copending Application is silent upon explicitly disclosing wherein a formation energy of an inorganic oxide semiconductor material that has the same composition as 15the inorganic oxide semiconductor material having an amorphous structure and has a crystalline structure has a positive value.  
However, the above statement is a generally true statement because amorphous inorganic oxide semiconductor material (GaaSnbOc) which is disposed between electrode and the photoelectric conversion layer transfers a charge generated in the photoelectric conversion layer to the electrode in a better efficiency than crystalline inorganic oxide semiconductor material (GaaSnbOc). As a result, it  improves a photoelectric conversion performance.
In addition,  patentability of amorphous inorganic oxide semiconductor material (GaaSnbOc) does not depend on its method of production amorphous inorganic oxide semiconductor material (GaaSnbOc). 
Claim 8
Anticipated by claims 2, 3, and 4
Claim 9
Anticipated by claims 1, 2, and 12
Note: the copending Application limitation of inorganic oxide semiconductor material is equivalent to the claimed limitation of “a semiconductor material layer including an inorganic oxide semiconductor material.” 
The claimed limitation of “a composition of the inorganic oxide semiconductor 5material having an amorphous structure is formed with N kinds of metallic atoms Mn (n = 2, 3, ..., N) and oxygen atoms” is equivalent to the copending Application claim limitation of inorganic oxide semiconductor material (GaaSnbOc).
copending Application is silent upon explicitly disclosing wherein a reaction energy at a time when an inorganic oxide semiconductor material having a crystalline structure is 10generated on a basis of a reaction of N kinds of metallic oxides formed with the metallic atoms Mn and oxygen atoms has a positive value.
However, the above statement is a generally true statement because amorphous inorganic oxide semiconductor material (GaaSnbOc) which is disposed between electrode and the photoelectric conversion layer transfers a charge generated in the photoelectric conversion layer to the electrode in a better efficiency than crystalline inorganic oxide semiconductor material (GaaSnbOc). As a result, it  improves a photoelectric conversion performance.
In addition,  patentability of amorphous inorganic oxide semiconductor material (GaaSnbOc) does not depend on its method of production amorphous inorganic oxide semiconductor material (GaaSnbOc). 
Claim 13
Anticipated by claims 2, 3, and 4
Claim 14
Anticipated by claims 15, 16, and 17
Claim 15
Anticipated by claims 15, 16, and 17
Claim 16
Anticipated by claims 15, 16, and 17


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 9, and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-16, and 20-29 of copending Application No. 17/047,182. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1, 9, and 14-16 are anticipated by claims 1, 8-16, and 20-29 of the copending Application; therefore, it is not patentably distinct from claims 1, 8-16, and 20-29 of the copending Application. Please, refer to the Table shown below:
Application Under Examination Claims
copending Application claims
Claim 1
Anticipated by claims 1 and 11
Note: the copending Application limitation of inorganic oxide semiconductor material is equivalent to the claimed limitation of “a semiconductor material layer including an inorganic oxide semiconductor material”
copending Application is silent upon explicitly disclosing wherein a formation energy of an inorganic oxide semiconductor material that has the same composition as 15the inorganic oxide semiconductor material having an amorphous structure and has a crystalline structure has a positive value.  
However, the above statement is a generally true statement because amorphous inorganic oxide semiconductor material (InaGabSncOd) which is disposed between electrode and the photoelectric conversion layer transfers a charge generated in the photoelectric conversion layer to the electrode in a better efficiency than crystalline inorganic oxide semiconductor material (InaGabSncOd). As a result, it improves a photoelectric conversion performance.
In addition,  patentability of amorphous inorganic oxide semiconductor material (InaGabSncOd) does not depend on its method of production amorphous inorganic oxide semiconductor material (InaGabSncOd). 
Claim 9
Anticipated by claims 1 and 11
Note: the copending Application limitation of inorganic oxide semiconductor material is equivalent to the claimed limitation of “a semiconductor material layer including an inorganic oxide semiconductor material.” 
The claimed limitation of “a composition of the inorganic oxide semiconductor 5material having an amorphous structure is formed with N kinds of metallic atoms Mn (n = 2, 3, ..., N) and oxygen atoms” is equivalent to the copending Application claim limitation of inorganic oxide semiconductor material (InaGabSncOd).
copending Application is silent upon explicitly disclosing wherein a reaction energy at a time when an inorganic oxide semiconductor material having a crystalline structure is 10generated on a basis of a reaction of N kinds of metallic oxides formed with the metallic atoms Mn and oxygen atoms has a positive value.
However, the above statement is a generally true statement because amorphous inorganic oxide semiconductor material (InaGabSncOd) which is disposed between electrode and the photoelectric conversion layer transfers a charge generated in the photoelectric conversion layer to the electrode in a better efficiency than crystalline inorganic oxide semiconductor material (InaGabSncOd). As a result, it  improves a photoelectric conversion performance.
In addition,  patentability of amorphous inorganic oxide semiconductor material (InaGabSncOd) does not depend on its method of production amorphous inorganic oxide semiconductor material (InaGabSncOd). 
Claim 14
Anticipated by claim 16
Claim 15
Anticipated by claim 16
Claim 16
Anticipated by claim 16


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 9, and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/047,176. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1, 9, and 14-16 are anticipated by claims 1-16 of the copending Application; therefore, it is not patentably distinct from claims 1-16 of the copending Application. Please, refer to the Table shown below:
Application Under Examination Claims
copending Application claims
Claim 1
Anticipated by claims 1, 4, and 12
Note: the copending Application limitation of inorganic oxide semiconductor material is equivalent to the claimed limitation of “a semiconductor material layer including an inorganic oxide semiconductor material”
copending Application is silent upon explicitly disclosing wherein a formation energy of an inorganic oxide semiconductor material that has the same composition as 15the inorganic oxide semiconductor material having an amorphous structure and has a crystalline structure has a positive value.  
However, the above statement is a generally true statement because amorphous inorganic oxide semiconductor material (ZnaSnbOc) which is disposed between electrode and the photoelectric conversion layer transfers a charge generated in the photoelectric conversion layer to the electrode in a better efficiency than crystalline inorganic oxide semiconductor material (ZnaSnbOc). As a result, it improves a photoelectric conversion performance.
In addition,  patentability of amorphous inorganic oxide semiconductor material (ZnaSnbOc) does not depend on its method of production amorphous inorganic oxide semiconductor material (ZnaSnbOc). 
Claim 9
Anticipated by claims 1, 4, and 12
Note: the copending Application limitation of inorganic oxide semiconductor material is equivalent to the claimed limitation of “a semiconductor material layer including an inorganic oxide semiconductor material.” 
The claimed limitation of “a composition of the inorganic oxide semiconductor 5material having an amorphous structure is formed with N kinds of metallic atoms Mn (n = 2, 3, ..., N) and oxygen atoms” is equivalent to the copending Application claim limitation of inorganic oxide semiconductor material (ZnaSnbOc).
copending Application is silent upon explicitly disclosing wherein a reaction energy at a time when an inorganic oxide semiconductor material having a crystalline structure is 10generated on a basis of a reaction of N kinds of metallic oxides formed with the metallic atoms Mn and oxygen atoms has a positive value.
However, the above statement is a generally true statement because amorphous inorganic oxide semiconductor material (ZnaSnbOc) which is disposed between electrode and the photoelectric conversion layer transfers a charge generated in the photoelectric conversion layer to the electrode in a better efficiency than crystalline inorganic oxide semiconductor material (ZnaSnbOc). As a result, it  improves a photoelectric conversion performance.
In addition,  patentability of amorphous inorganic oxide semiconductor material (ZnaSnbOc) does not depend on its method of production amorphous inorganic oxide semiconductor material (ZnaSnbOc). 
Claim 14
Anticipated by claims 14, 15, and 16
Claim 15
Anticipated by claims 14, 15, and 16
Claim 16
Anticipated by claims 14, 15, and 16


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 9, and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/768,207. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1, 9, and 14-16 are anticipated by claims 1-13 of the copending Application; therefore, it is not patentably distinct from claims 1-13 of the copending Application. Please, refer to the Table shown below:
Application Under Examination Claims
copending Application claims
Claim 1
Anticipated by claims 1, 2, and 8
Note: the copending Application limitation of inorganic oxide semiconductor material is equivalent to the claimed limitation of “a semiconductor material layer including an inorganic oxide semiconductor material”
copending Application is silent upon explicitly disclosing wherein a formation energy of an inorganic oxide semiconductor material that has the same composition as 15the inorganic oxide semiconductor material having an amorphous structure and has a crystalline structure has a positive value.  
However, the above statement is a generally true statement because amorphous inorganic oxide semiconductor material (InaGabSncZndOe) which is disposed between electrode and the photoelectric conversion layer transfers a charge generated in the photoelectric conversion layer to the electrode in a better efficiency than crystalline inorganic oxide semiconductor material (InaGabSncZndOe). As a result, it improves a photoelectric conversion performance.
In addition,  patentability of amorphous inorganic oxide semiconductor material (InaGabSncZndOe) does not depend on its method of production amorphous inorganic oxide semiconductor material (InaGabSncZndOe). 
Claim 9
Anticipated by claims 1, 2, and 8
Note: the copending Application limitation of inorganic oxide semiconductor material is equivalent to the claimed limitation of “a semiconductor material layer including an inorganic oxide semiconductor material.” 
The claimed limitation of “a composition of the inorganic oxide semiconductor 5material having an amorphous structure is formed with N kinds of metallic atoms Mn (n = 2, 3, ..., N) and oxygen atoms” is equivalent to the copending Application claim limitation of inorganic oxide semiconductor material (InaGabSncZndOe).
copending Application is silent upon explicitly disclosing wherein a reaction energy at a time when an inorganic oxide semiconductor material having a crystalline structure is 10generated on a basis of a reaction of N kinds of metallic oxides formed with the metallic atoms Mn and oxygen atoms has a positive value.
However, the above statement is a generally true statement because amorphous inorganic oxide semiconductor material (InaGabSncZndOe) which is disposed between electrode and the photoelectric conversion layer transfers a charge generated in the photoelectric conversion layer to the electrode in a better efficiency than crystalline inorganic oxide semiconductor material (InaGabSncZndOe). As a result, it  improves a photoelectric conversion performance.
In addition,  patentability of amorphous inorganic oxide semiconductor material (InaGabSncZndOe) does not depend on its method of production amorphous inorganic oxide semiconductor material (InaGabSncZndOe).  
Claim 14
Anticipated by claims 11, 12, and 13
Claim 15
Anticipated by claims 11, 12, and 13
Claim 16
Anticipated by claims 11, 12, and 13


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togashi et al. (U.S. 2018/0076252 A1, hereinafter refer to Togashi).
Regarding Claim 1: Togashi discloses an imaging device (see Togashi, Fig.1 as shown below and ¶ [0002]) comprising: 

    PNG
    media_image1.png
    617
    846
    media_image1.png
    Greyscale

a photoelectric conversion unit in which a first 5electrode (16), a photoelectric conversion layer (15B/upper photoelectric conversion layer 15B made of a material constituting the photoelectric conversion layer), and a second electrode (11) are stacked (see Togashi, Fig.1 as shown above, ¶ [0147], and ¶ [0250]), 
wherein a semiconductor material layer (15A/lower semiconductor layer 15A made of IGZO) including an inorganic oxide semiconductor material (note: IGZO is known as inorganic oxide semiconductor material) having an 10amorphous structure at least in a portion is formed between the first electrode (16) and the photoelectric conversion layer (15B) (note: Togashi is silent upon explicitly disclosing the properties of inorganic oxide semiconductor material (an indium gallium zinc oxide (IGZO); however, Togashi teaches identical or substantially identical in structure and composition of inorganic oxide semiconductor material (an indium gallium zinc oxide (IGZO); therefore, discovery of a previously unappreciated property of a prior art composition of inorganic oxide semiconductor material, or of a scientific explanation for the prior art’s inorganic oxide semiconductor material, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)) (see Togashi, Fig.1 as shown above, ¶ [0147], and ¶ [0250]).
Togashi is silent upon a formation energy of an inorganic oxide semiconductor material that has the same composition as 15the inorganic oxide semiconductor material having an amorphous structure and has a crystalline structure has a positive value.  
However, the above statement is a generally true statement because amorphous inorganic oxide semiconductor material (an indium gallium zinc oxide (IGZO) which is disposed between electrode and the photoelectric conversion layer transfers a charge generated in the photoelectric conversion layer to the electrode in a better efficiency than crystalline inorganic oxide semiconductor material (an indium gallium zinc oxide (IGZO). As a result, it  improves a photoelectric conversion performance.
In addition,  patentability of amorphous inorganic oxide semiconductor material (an indium gallium zinc oxide (IGZO) does not depend on its method of production amorphous inorganic oxide semiconductor material (an indium gallium zinc oxide (IGZO). 
Regarding Claim 2: Togashi discloses an imaging device as set forth in claim 1 as above. Togashi further teaches wherein 20the formation energy is defined as a reaction energy at a time when the inorganic oxide semiconductor material having a crystalline structure is generated on a basis of a plurality of starting materials for forming an inorganic oxide semiconductor material having a 25crystalline structure (note:  patentability of amorphous inorganic oxide semiconductor material (an indium gallium zinc oxide (IGZO) does not depend on its method of production amorphous inorganic oxide semiconductor material (an indium gallium zinc oxide (IGZO)) (see Togashi, Fig.1 as shown above, ¶ [0129], and ¶ [0250]). 
Regarding Claims 3, 4, and 5: Togashi discloses an imaging device as set forth in claim 1 as above. Togashi further teaches wherein each of the starting materials contains metallic atoms that constitute the inorganic oxide semiconductor 30material (as claimed in claim 3);  wherein the metallic element forming the inorganic oxide semiconductor material has a closed-shell d orbital (note: the d orbital of indium and gallium contains 18 electron each; therefore, it is in a closed-shell) (as claimed in claim 4); wherein each of the starting materials is formed with an oxide formed with the metallic atoms constituting the inorganic oxide semiconductor material and oxygen atoms (as claimed in claim 5) (note:  patentability of amorphous inorganic oxide semiconductor material (an indium gallium zinc oxide (IGZO) does not depend on its method of production amorphous inorganic oxide semiconductor material (an indium gallium zinc oxide (IGZO)) (see Togashi, Fig.1 as shown above, ¶ [0129], and ¶ [0250]). 
Regarding Claim 6: Togashi discloses an imaging device as set forth in claim 3 as above. Togashi further teaches wherein the metallic atoms are metallic atoms selected from the group consisting of copper, silver, gold, zinc, gallium, germanium, indium, tin, and thallium (see Togashi, Fig.1 as shown above, ¶ [0129], and ¶ [0250]). 
  Regarding Claim 7: Togashi discloses an imaging device as set forth in claim 6 as above. Togashi further teaches wherein the metallic atoms are metallic atoms selected from the group consisting of copper, silver, zinc, gallium, germanium, and tin  (see Togashi, Fig.1 as shown above, ¶ [0129], and ¶ [0250]). 
Regarding Claim 9: Togashi discloses an imaging device (see Togashi, Fig.1 as shown above and ¶ [0002]) comprising: 
a photoelectric conversion unit in which a first electrode (16), a photoelectric conversion layer (15B/upper photoelectric conversion layer 15B made of a material constituting the photoelectric conversion layer), and a second electrode (11) are stacked ((see Togashi, Fig.1 as shown above, ¶ [0147], and ¶ [0250]), 
wherein 30a semiconductor material layer (15A/lower semiconductor layer 15A made of IGZO) including an inorganic oxide semiconductor material (note: IGZO is known as inorganic oxide semiconductor material) having an210 SP371111WO00 amorphous structure at least in a portion is formed between the first electrode (16) and the photoelectric conversion layer (15B) (note: Togashi is silent upon explicitly disclosing the properties of inorganic oxide semiconductor material (an indium gallium zinc oxide (IGZO); however, Togashi teaches identical or substantially identical in structure and composition of inorganic oxide semiconductor material (an indium gallium zinc oxide (IGZO); therefore, discovery of a previously unappreciated property of a prior art composition of inorganic oxide semiconductor material, or of a scientific explanation for the prior art’s inorganic oxide semiconductor material, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)) (see Togashi, Fig.1 as shown above, ¶ [0147], and ¶ [0250]), 
a composition of the inorganic oxide semiconductor 5material (an indium gallium zinc oxide (IGZO)) having an amorphous structure is formed with N kinds of metallic atoms Mn (n = 2, 3, ..., N) and oxygen atoms (see Togashi, Fig.1 as shown above, ¶ [0147], and ¶ [0250]).
Togashi is silent upon explicitly disclosing wherein a reaction energy at a time when an inorganic oxide semiconductor material having a crystalline structure is 10generated on a basis of a reaction of N kinds of metallic oxides formed with the metallic atoms Mn and oxygen atoms has a positive value.   
However, the above statement is a generally true statement because amorphous inorganic oxide semiconductor material (an indium gallium zinc oxide (IGZO) which is disposed between electrode and the photoelectric conversion layer provides a better hole blocking or electron blocking properties than crystalline inorganic oxide semiconductor material (an indium gallium zinc oxide (IGZO). As a result, it  improves a photoelectric conversion performance.
In addition,  patentability of amorphous inorganic oxide semiconductor material (an indium gallium zinc oxide (IGZO) does not depend on its method of production amorphous inorganic oxide semiconductor material (an indium gallium zinc oxide (IGZO). 
 Regarding Claims 10, 11, and 12: Togashi discloses an imaging device as set forth in claim 9 as above. Togashi further teaches wherein 15the metallic atoms have a closed-shell d orbital (note: the d orbital of indium and gallium contains 18 electron each; therefore, it is in a closed-shell) (as claimed in claim 10); wherein the metallic atoms are metallic atoms selected from the group consisting of copper, silver, gold, zinc, gallium, 20germanium, indium, tin, and thallium (as claimed in claim 11); wherein the metallic atoms are metallic atoms selected from the group consisting of copper, silver, zinc, gallium, 25germanium, and tin (as claimed in claim 12) (note:  patentability of amorphous inorganic oxide semiconductor material (an indium gallium zinc oxide (IGZO) does not depend on its method of production amorphous inorganic oxide semiconductor material (an indium gallium zinc oxide (IGZO)) (see Togashi, Fig.1 as shown above, ¶ [0129], and ¶ [0250]).
Regarding Claim 14: Togashi discloses an imaging device as set forth in claim 1 as above. Togashi further teaches wherein a stacked imaging device comprising at least one imaging device according to claim 1 (see Togashi, Fig.1 as shown above).  
Regarding Claim 15: Togashi discloses an imaging device as set forth in claim 1 as above. Togashi further teaches wherein a solid-state imaging apparatus comprising a 5plurality of imaging devices according to claim 1 (see Togashi, Fig.1 as shown above).
Regarding Claim 16: Togashi discloses an imaging device as set forth in claim 14 as above. Togashi further teaches wherein a solid-state imaging apparatus comprising a plurality of stacked imaging devices according to claim 1014 (see Togashi, Fig.1 as shown above).
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896